[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                       No. 10-10187                     APR 20, 2011
                                                                         JOHN LEY
                                 ________________________                  CLERK

                           D.C. Docket No. 6:08-cv-00749-JA-GJK

THOMAS C. RIDLEY,

lllllllllllllllllllll                                             Plaintiff - Appellant,

    versus

SEARS HOME IMPROVEMENT PRODUCTS, INC.,
d.b.a. Sears, Roebuck And Co.,

lllllllllllllllllllll                                             Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                       (April 20, 2011)

Before TJOFLAT, WILSON and SEYMOUR,* Circuit Judges.

PER CURIAM:


         *
          Honorable Stephanie K. Seymour, United States Circuit Judge for the Tenth Circuit,
sitting by designation.
      Thomas C. Ridley appeals the district court’s entry of partial summary

judgment in favor of Sears on his sexual harassment, race discrimination, and

constructive discharge claims, as well as a jury verdict for Sears on his retaliation

claim, all brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq. Ridley, an African American male, claimed he was sexually

harassed by his male supervisor, who displayed pictures and videos of himself

engaging in sex acts with Ridley’s female co-workers. Ridley also claimed the

same supervisor assigned sales leads in a racially discriminatory manner, giving

Ridley fewer “prime” leads than his non-African-American co-workers.

      After receiving evidence from both parties, the district court entered

summary judgment for Sears on all grounds, except Ridley’s retaliation claim. At

trial, the parties stipulated that Ridley engaged in protected activity; thus, he

would not introduce evidence of his underlying claims. The jury ultimately found

Sears did not retaliate against Ridley.

      Ridley raises four issues on appeal. First, he argues the district court

applied an inappropriate legal standard in determining that he was not sexually

harassed. Second, he contends the district court erroneously concluded that he

was not subjected to racial discrimination, despite direct and circumstantial

evidence to the contrary. Third, he argues his work environment was so

                                           2
intolerable that he was forced to abandon his job, and the district court erred in

concluding otherwise. And finally, he contends that the district court unfairly

excluded evidence of his underlying sexual harassment and racial discrimination

claims from trial, depriving him of the ability to present the “full weight of

evidence” supporting his retaliation claim.1

       After careful consideration of the parties’ briefs and the record in this case,

and having the benefit of oral argument, we find no merit to the issues Ridley

raises on appeal. Accordingly, we affirm.

       AFFIRMED.




       1
          Ridley does not allege in his initial brief that the evidence introduced at trial was
insufficient to support a verdict in favor of Sears on his retaliation claim. Accordingly, he has
abandoned this argument, and we decline to address it. See Davis v. Coca-Cola Bottling Co.
Consol., 516 F.3d 955, 972 (11th Cir. 2008).

                                                 3